 

 



CONTRIBUTION AND EXCHANGE AGREEMENT

 

This CONTRIBUTION AND EXCHANGE AGREEMENT (this “Agreement”), is made and entered
into as of February 28, 2013, by and between American Realty Capital Operating
Partnership III, L.P., a Delaware limited partnership (the “Operating
Partnership”), American Realty Capital Trust III Special Limited Partner, LLC, a
Delaware limited liability company (the “Special Limited Partner”) and ARC
Properties Operating Partnership, L.P., a Delaware limited partnership (the
“Parent OP”).

 

WHEREAS, the Operating Partnership is the operating subsidiary of American
Realty Capital Trust III, Inc., a Maryland corporation (the “REIT”), and the
REIT is the sole general partner thereof.

 

WHEREAS, the Special Limited Partner is a limited partner of the Operating
Partnership and owns all of the “Special Limited Partner Interest” in the
Operating Partnership (the “SLP Interest”).

 

WHEREAS, ownership of the SLP Interest entitles the Special Limited Partner to
receive certain distributions from the Operating Partnership, including a
subordinated distribution of net sales proceeds (“Subordinated Distribution”)
resulting from an “Investment Liquidity Event” (as defined in the Amended and
Restated Agreement of Limited Partnership of the Operating Partnership, dated as
of September 6, 2011, and as amended up to but not including the date hereof
(the “Partnership Agreement”)) (an “Investment Liquidity Event”).

 

WHEREAS, the Operating Partnership and the REIT are parties to that certain
Agreement and Plan of Merger, dated as of December 14, 2012 (the “Merger
Agreement”), by and among the Operating Partnership, the REIT, American Realty
Capital Properties, Inc., a Maryland corporation (“Parent”), the Parent OP,
which is the operating partnership of Parent, and Tiger Acquisition, LLC, a
Delaware limited liability company wholly-owned by Parent (“Merger Sub”),
pursuant to which (x) the REIT will merge with and into Merger Sub, with Merger
Sub being the surviving entity, and (y) the Operating Partnership will merge
with and into the Parent OP, with the Parent OP being the surviving entity (the
“Merged OP” and the mergers, collectively, the “Mergers”).

 

WHEREAS, the Mergers constitute an Investment Liquidity Event, as a result of
which the Special Limited Partner will be entitled to receive a Subordinated
Distribution in respect of the SLP Interest in an amount equal to $98,359,915
(the “Subordinated Distribution Amount”).

 

WHEREAS, in order to induce the parties to the Merger Agreement to enter into
the Merger Agreement, the Operating Partnership and the Special Limited Partner,
pursuant to a side letter, dated as of December 14, 2012, between the REIT, the
Operating Partnership, the Special Limited Partner, American Realty Capital
Advisors III, LLC, American Realty Capital Properties III, LLC and Parent,
agreed that, in accordance with Section 8.7(b) of the Partnership Agreement, the
Special Limited Partner would contribute its SLP Interest to the Operating
Partnership in exchange for a number of OP Units in the Operating Partnership
(“OP Units”) calculated in accordance with Section 8.7(b) of the Partnership
Agreement, which calculation is to be based on the Subordinated Distribution
Amount (the “Exchange”).

 

WHEREAS, in connection with the consummation of the Mergers, the parties hereto
desire to consummate the Exchange in accordance with the terms set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and other terms contained in this Agreement, the parties
hereto, intending to be legally bound hereby, agree as follows:

 



 

1

 



 







ARTICLE I.
CONTRIBUTION AND EXCHANGE

 

Section 1.1. CONTRIBUTION TRANSACTION. The Special Limited Partner hereby agrees
to assign, set over, and transfer to the Operating Partnership, absolutely and
unconditionally and free and clear of all pledges, claims, liens, charges,
restrictions, exceptions, reservations, covenants and conditions, encumbrances
and security interests of any kind or nature whatsoever (“Liens”), all of its
right, title and interest in and to the SLP Interest, together with $750,000.00
in cash (the “Cash Consideration”), in exchange for the consideration set forth
in Section 1.2, and the Operating Partnership hereby agrees to redeem the SLP
Interest.

 

Section 1.2. CONSIDERATION. The Special Limited Partner hereby irrevocably
agrees to accept, in exchange for the SLP Interest and the Cash Consideration,
an amount of OP Units equivalent to 7,318,356 “OP Units” of the Parent OP in
accordance with the Merger Agreement.

 

Section 1.3. ISSUANCE OF OP UNITS. The Operating Partnership shall, in exchange
for the SLP Interest and the Cash Consideration contributed by the Special
Limited Partner, issue to the Special Limited Partner an amount of OP Units
equivalent to 7,318,356 “OP Units” of the Parent OP in accordance with the
Merger Agreement. No fractional OP Units shall be issued pursuant to this
Agreement. If the formula for calculating the number of OP Units issuable
pursuant to this Agreement would require the issuance of a fractional OP Unit,
the number of OP Units which the Special Limited Partner shall be entitled to
receive shall be rounded to the nearest whole number. The Operating Partnership
shall revise the Partnership Agreement to reflect the Special Limited Partner’s
ownership of such OP Units. Immediately thereafter, upon the consummation of the
Mergers, the OP Units will be converted into “OP Units” of the Parent OP in
accordance with the Merger Agreement.

 

Section 1.4. TAX TREATMENT OF THE EXCHANGE. The parties hereto intend and agree
to treat, for U.S. federal income tax purposes, the contribution of the SLP
Interest and the Cash Consideration in exchange for OP Units effectuated
pursuant to this Agreement as a contribution to a partnership pursuant to
Section 721 of the Internal Revenue Code of 1986, as amended, and no party shall
maintain any position to the contrary on any tax return or otherwise.
Furthermore, the parties hereto intend and agree that (a) consistent with the
definition of “Gross Asset Value” contained in the Partnership Agreement, the
contribution by the Special Limited Partner of the Cash Consideration in
exchange for OP Units pursuant to the terms of this Agreement is a “book-up”
event pursuant to which the Gross Asset Value of the Operating Partnership’s
assets should be adjusted to reflect the relative economic interests of the
Partners, and that such adjustment in Gross Asset Value of the Operating
Partnership’s assets shall result in a corresponding adjustment, if any, to the
Capital Accounts of the Partners including, for the avoidance of doubt, the
Capital Account of the Special Limited Partner and the holder of Class B Units
and (b) such booked-up Capital Accounts of the Partners will be reflected in the
books and records of the Merged OP.

 

ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF THE SPECIAL LIMITED PARTNER

 

The Special Limited Partner hereby represents, warrants and agrees with the
Operating Partnership and the Parent OP that:

 

Section 2.1. ORGANIZATION; AUTHORITY. The Special Limited Partner is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware. The Special Limited Partner has all requisite
power and authority to enter this Agreement and to carry out the transactions
contemplated hereby, and to own, lease or operate its property and to carry on
its business as presently conducted and, to the extent required under applicable
law, is qualified to do business and is in good standing in each jurisdiction in
which the nature of its business or the character of its property make such
qualification necessary, other than in such jurisdictions where the failure to
be so qualified would not have a material adverse effect on the financial
condition or results of operations of the Special Limited Partner.

 



2

 

 

Section 2.2. DUE AUTHORIZATION. The execution, delivery and performance of this
Agreement by the Special Limited Partner has been duly and validly authorized by
all necessary action of the Special Limited Partner. This Agreement and each
agreement, document and instrument executed and delivered by or on behalf of the
Special Limited Partner pursuant to this Agreement constitute, or when executed
and delivered will constitute, the legal, valid and binding obligation of the
Special Limited Partner, each enforceable against the Special Limited Partner in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws relating to creditors’ rights and general
principles of equity.

 

Section 2.3. OWNERSHIP OF SLP INTEREST. The Special Limited Partner is the
record owner of the SLP Interest and has the power and authority to transfer,
assign and convey to the Operating Partnership the SLP Interest free and clear
of any Liens. There are no rights, subscriptions, warrants, options, conversion
rights, preemptive rights, agreements, instruments or understandings of any kind
outstanding (i) relating to the SLP Interest or (ii) to purchase, transfer or
otherwise acquire, or in any way encumber, any of the interests which comprise
the SLP Interest or any securities or obligations of any kind convertible into
any of the interests which comprise the SLP Interest.

 

Section 2.4. CONSENTS AND APPROVALS. Except as shall have been satisfied on or
prior to the Closing Date, no consent, waiver, approval or authorization of, or
filing with, any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity, or a government or agency or political subdivision thereof (each, a
“Person”) or governmental authority or under any applicable laws is required to
be obtained by the Special Limited Partner in connection with the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby.

 

Section 2.5. NO VIOLATION. None of the execution, delivery or performance of
this Agreement, any agreement contemplated hereby between the parties to this
Agreement and the transactions contemplated hereby or thereby does or will, with
or without the giving of notice, lapse of time, or both, violate, conflict with,
result in a breach of, or constitute a default under or give to others any right
of termination, acceleration, cancellation or other right under (a) any
agreement, document or instrument to which the Special Limited Partner is a
party or by which the Special Limited Partner or the SLP Interest is bound, (b)
any term or provision of any judgment, order, writ, injunction, or decree
binding on the Special Limited Partner, or (c) any provisions of the
organizational or other formation or governing documents or agreements of the
Special Limited Partner.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE OPERATING PARTNERSHIP

 

The Operating Partnership hereby represents, warrants and agrees with the
Special Limited Partner and the Parent OP as follows:

 

Section 3.1. ORGANIZATION; AUTHORITY. The Operating Partnership is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Operating Partnership has all requisite power and
authority to enter this Agreement and to carry out the transactions contemplated
hereby, and to own, lease or operate its property and to carry on its business
as presently conducted and, to the extent required under applicable law, is
qualified to do business and is in good standing in each jurisdiction in which
the nature of its business or the character of its property make such
qualification necessary, other than in such jurisdictions where the failure to
be so qualified would not have a material adverse effect on the financial
condition or results of operations of the Operating Partnership.

 



3

 

 

Section 3.2. DUE AUTHORIZATION. The execution, delivery and performance of this
Agreement by the Operating Partnership have been duly and validly authorized by
all necessary action of the Operating Partnership. This Agreement and each
agreement, document and instrument executed and delivered by or on behalf of the
Operating Partnership pursuant to this Agreement constitute, or when executed
and delivered will constitute, the legal, valid and binding obligation of the
Operating Partnership, each enforceable against the Operating Partnership in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws relating to creditors’ rights and general
principles of equity.

 

Section 3.3. CONSENTS AND APPROVALS. No consent, waiver, approval or
authorization of, or filing with, any Person or governmental authority or under
any applicable laws is required to be obtained by the Operating Partnership in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby.

 

Section 3.4. NO VIOLATION. None of the execution, delivery or performance of
this Agreement, any agreement contemplated hereby between the parties to this
Agreement and the transactions contemplated hereby between the parties to this
Agreement does or will, with or without the giving of notice, lapse of time, or
both, violate, conflict with, result in a breach of, or constitute a default
under (a) the organizational documents of the Operating Partnership, (b) any
term or provision of any judgment, order, writ, injunction, or decree binding on
the Operating Partnership, or (c) any other material agreement to which the
Operating Partnership is a party.

 

Section 3.5. VALIDITY OF OP UNITS. The issuance of the OP Units to the Special
Limited Partner pursuant to this Agreement will have been duly authorized by the
Operating Partnership and, when issued against the consideration therefor, will
be validly issued by the Operating Partnership, free and clear of all Liens
(other than Liens created by the Partnership Agreement).

 

ARTICLE IV.
GENERAL PROVISIONS

 

Section 4.1. DEFINITIONS. Capitalized terms used herein that are not otherwise
defined herein shall have the meaning ascribed to them in the Partnership
Agreement.

 

Section 4.2. COUNTERPARTS. This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each party and
delivered to each other party.

 

Section 4.3. ENTIRE AGREEMENT; THIRD-PARTY BENEFICIARIES. This Agreement,
including, without limitation, the exhibits and schedules hereto, constitute the
entire agreement and supersede each prior agreement and understanding, whether
written or oral, among the parties regarding the subject matter of this
Agreement. This Agreement is not intended to confer any rights or remedies on
any Person other than the parties hereto.

 

Section 4.4. GOVERNING LAW. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, regardless of any Laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

 



4

 

 

Section 4.5. ASSIGNMENT. This Agreement shall be binding upon, and shall be
enforceable by and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns; provided,
however, that this Agreement may not be assigned (including by operation of law)
by either party without the prior written consent of the other party and any
attempted assignment without such consent shall be null and void and of no force
and effect.

 

Section 4.6. JURISDICTION. The parties hereto hereby (a) submit to the exclusive
jurisdiction of any state or federal court sitting in Borough of Manhattan, City
of New York, State of New York, with respect to any dispute arising out of this
Agreement or any transaction contemplated hereby to the extent such courts would
have subject matter jurisdiction with respect to such dispute, and (b)
irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the action is brought in an
inconvenient forum, or that the venue of the action is improper.

 

Section 4.7. SEVERABILITY. Each provision of this Agreement will be interpreted
so as to be effective and valid under applicable law, but if any provision is
held invalid, illegal or unenforceable under applicable law in any jurisdiction,
then such invalidity, illegality or unenforceability will not affect any other
provision, and this Agreement will be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been included herein.

 

Section 4.8. DESCRIPTIVE HEADINGS. The descriptive headings herein are inserted
for convenience only and are not intended to be part of or to affect the meaning
or interpretation of this Agreement.

 

Section 4.9. NO PERSONAL LIABILITY CONFERRED. This Agreement shall not create or
permit any personal liability or obligation on the part of any officer,
director, partner, member, employee or shareholder of the parties hereto.

 

Section 4.10. FURTHER ASSURANCES. Each of the parties shall, without further
consideration, take such action and execute and deliver such documents as may be
necessary to carry out this Agreement.

 

Section 4.11. AMENDMENTS. This Agreement may be amended, supplemented or
otherwise modified only by written instrument signed by all the parties hereto.

 

 



[SIGNATURE PAGE FOLLOWS]

 

5

 



 

 



 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective duly authorized officers or representatives as of the date
first written above.

 

 

 

  AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P.       By: AMERICAN
REALTY CAPITAL TRUST III, INC.,     Its general partner         By:  /s/ Edward
M. Weil, Jr.     Name: Edward M. Weil, Jr.     Title: President and Chief
Operating Officer

 

 

  AMERICAN REALTY CAPITAL TRUST III SPECIAL LIMITED PARTNER, LLC       By: AR
CAPITAL, LLC,     Its managing member         By: /s/ Brian S. Block     Name:
Brian S. Block     Title: Authorized Signatory

 

 

ACKNOWLEDGED AND AGREED:                   ARC PROPERTIES OPERATING PARTNERSHIP,
L.P.                             By: AMERICAN REALTY CAPITAL PROPERTIES, INC.,  
        Its general partner                                 By: /s/ Nicholas S.
Schorsch           Name: Nicholas S. Schorsch           Title: Chief Executive
Officer        

 



6

